 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   MICHELLE M. RAMIREZ,                                    Case No.: 2:19-cv-00978-GMN-NJK
12           Plaintiff(s),                                                 ORDER
13   v.                                                                [Docket No. 22]
14   ANDREW SAUL,
15           Defendant(s).
16          Pending before the Court is a renewed stipulation to extend the Commissioner’s time to
17 file a cross-motion to affirm. Docket No. 22.1 The Court continues to have serious concerns
18 regarding the staffing and handling of this social security appeal, as identified previously. Docket
19 No. 21. Indeed, it appears once again that this case has been spearheaded until now by a
20 government attorney who is not admitted to practice in this Court and who has inexplicably not
21 sought permission to do so. See Docket No. 22; see also Henderson v. Berryhill, Case No. 2:19-
22 cv-00028-RFB-NJK, Docket No. 19 at 2 n.3 (D. Nev. Apr. 19, 2019). Moreover, no good reason
23 has been advanced for the Commissioner’s inability to meet an already-cushioned deadline other
24 than improper staffing. Nonetheless, it is in the interests of justice to allow this case to be decided
25 on its merits. To that end, and as a one-time courtesy to counsel, the Court will grant the instant
26 stipulation. Counsel and the Commissioner should not expect similar courtesies in the future.
27
           1
             The stipulation was erroneously docketed as a “motion.” Moving forward, counsel must
28 ensure that he uses the correct docketing event. See Local Rule IC 2-2(b).

                                                      1
 1       Accordingly, the stipulation is GRANTED and the deadline for the Commissioner to file
 2 his cross-motion to affirm is EXTENDED to November 14, 2019.              NO FURTHER
 3 EXTENSIONS WILL BE GRANTED.
 4       IT IS SO ORDERED.
 5       Dated: October 22, 2019
 6                                                        ______________________________
                                                          Nancy J. Koppe
 7                                                        United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
